DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/6/22 have been fully considered but they are not persuasive.  Applicant asserts that the purpose of the invention disclosed by McCabe is different than the purpose of the present invention.  However, McCabe was cited for its teachings regarding removing contaminants, in particular solid contaminates, from water.  McCabe is generally concerned with treating a purifying water by removing contaminants, which is the same general concern as the present invention.  Considering the cited teachings of McCabe, one of ordinary skill in the art would have looked to McCabe for solutions to improve deficiencies in removing solids from the water processed by the system of Fei, especially given that McCabe teaches clear benefits to using its baffle system to remove solids.  Furthermore, while Applicant appears to distinguish McCabe by relying on assumptions of the types of solids and the quality of the water processed by its system and contrasting it to the system of Fei, the particular application and predicted contaminants that may be encountered are not germane to the structure and function of the baffle configuration and its intended and expected function – to perform removal of solids.  The configuration of McCabe would have been expected to reasonably perform as intended with the system of Fei.  Lastly, while McCabe teaches that its baffle configuration is part of a larger system, the system as a whole was not cited or relied on in the rejection, and the system as a whole is not necessary for its baffles to perform their intended function and provide a benefit to the system taught by Fei.
While McCabe does not explicitly teach the presently claimed baffle configuration, it would have been obvious, as discussed below.


Response to Amendments
The rejections of claims 1, 3-10, and 30-40 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over CN101824855A by Fei et al. in view of U.S. Patent 5741426 granted to McCabe et al. and FR2742350A1 by Givin.
As to claim 1, Fei teaches a cleaning vehicle comprising: a chassis 1 (fig. 1); a grey water reservoir 8 mounted to the chassis and having a pre-filter 15; an aspiration conduit (at 9, small arrow in fig. 2) leading into the grey water reservoir 8 upstream from the pre-filter 15 and a vacuum pump 4, 18 adapted to create a vacuum inside the grey water reservoir; a filtration subsystem having a vortex separation subsystem 19 connected downstream from the pre-filter and a fabric filter 16 (fig. 2, having fabric bag 53, fig. 6) connected downstream from the vortex separation subsystem; a filtrate reservoir (conduit between filter 16 and pump 3 which can contain and hold fluid, fig. 2) mounted to the chassis; a high pressure hose (between high pressure pump 3 and nozzle 5) having an end connected downstream from the filtrate reservoir and another end having a high pressure spray nozzle 5; a filtrate path extending from the grey water reservoir 8 to the high pressure spray nozzle 5 via the pre-filter 15, the filtration subsystem 19, 16 and the high pressure hose (fig. 2); and at least one pump 3, 18 adapted to entrain a flow of fluid along the filtrate path such that the high pressure spray nozzle projects a high pressure jet of filtrate, wherein the pre-filter 15 includes at least one baffle conduit (portion of tank 8 which filter 15 is connected, and remaining portion of tank to the right of 15) made integral to the grey water reservoir 8 and having an inlet (upstream side of 15) connected to the grey water reservoir 8 and an outlet (downstream side of 15) connected to the filtrate reservoir, the baffle conduit having at least one baffle 22, 24 (fig. 3).
Fei teaches a pre-filter as discussed above, but it does not teach that its pre-filter has a baffle conduit with an outlet vertically offset and above an inlet, the baffle conduit having baffles forming a chicane filtrate path, the baffles being longitudinally staggered.  However, one of ordinary skill in the art would have recognized as obvious to modify the vehicle taught by Fei to have the claimed pre-filter.  McCabe teaches a filtering means for treating contaminated water having an outlet 57 above an inlet 53 and a baffle conduit with baffles 125 forming a chicane filtrate path 122, the baffles being longitudinally staggered and alternatingly projecting from opposite inside walls of the baffle conduit (fig. 1).  McCabe teaches that its arrangement allows for undesired solid materials to be directed downwardly and out of the contaminated water (col. 4, ll. 11-24).  Notably, McCabe teaches that its arrangement is economical to manufacture, does not require extensive maintenance or repairs, and does not require filters that may be prone to fouling (col. 4, ll. 44-51).  One of ordinary skill in the art would have understood that the pre-filter 15 of Fei does not have a means to deflect entrapped solids and therefore would be prone to fouling as suggested by McCabe.  One of ordinary skill in the art would thus have been motivated to modify the vehicle of Fei to have a filtering arrangement such as taught by McCabe as its pre-filter in order to have a means to deflect entrapped solids to prevent fouling of the filter 15 of Fei in an efficient, cost-effective manner, as taught by McCabe.
McCabe teaches that its preferred embodiment has baffles inclined in opposing directions with respect to the filtrate path (fig. 1) and does not explicitly teach an embodiment in which the baffles are inclined along a same direction with respect to the filtrate path.  However, McCabe teaches that the function of its baffles is such that solid materials strike the underside of the baffles and are directed downwardly and that the baffles may even be disposed perpendicular to the vertical direction of the flow path (col. 9, ln. 63 – col. 10, ln. 24).  Based on the teachings of McCabe, one of ordinary skill in the art would have understood that the baffles may have orientations not explicitly disclosed, since McCabe teaches several preferred exemplary embodiments, and still perform the desired functions of directing solid materials downwardly.  Furthermore, it was known to provide a baffle structure with staggered baffles inclined in the same direction (see Givin, figs. 2-4).  One of ordinary skill in the art would have recognized that the claimed baffle arrangement would have been an obvious design choice within the scope of the teachings and suggestions of McCabe that would have performed the intended function of its baffles with a reasonable expectation of success.
 Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 9, Fei teaches that the at least one pump 3, 18 includes a single pump connected along the filtrate path (fig. 2).
As to claim 10, Fei teaches that the at least one pump includes a transfer pump 18 connected downstream from the pre-filter and upstream from the vortex separation subsystem and a high pressure pump 3 connected downstream from the filtrate reservoir (fig. 2).
As to claim 36, upon the obvious modification discussed above, the inlet of the baffle conduit of McCabe would be connected to the grey water reservoir via a first intermediate conduit (equivalent to the inlet conduit 53 of McCabe) and the filtrate reservoir via a second intermediate conduit (equivalent to the outlet conduit 57 of McCabe), and the baffle conduit would extend vertically upwards between the first and second conduits (as taught by McCabe).  One of ordinary skill in the art would have employed routine engineering design skills to adapt the pre-filter of McCabe to the vehicle of Fei and its reservoirs.
As to claim 37, McCabe teaches that its baffles 125 are projection plates (fig. 1).
As to claim 38, McCabe teaches baffles 125 inclined against the filtrate path (fig. 1).
As to claim 39, McCabe teaches baffles 125 inclined along the filtrate path (fig. 1).
As to claim 40, McCabe teaches that its baffles 125 overlap transversally (fig. 1).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over CN101824855A by Fei et al. in view of U.S. Patent 5741426 granted to McCabe et al. and FR2742350A1 by Givin as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20050274094 by DeMarco.
As to claim 3, Fei teaches that the vortex separation subsystem includes a housing 43 (fig. 5) having a cylindrical cavity therein defining an axis, a tangentially-oriented inlet 41 receiving grey water leading into the cylindrical cavity into a vortex direction, and a filtrate outlet 45 extending out from the cylindrical cavity; and a filter element 42 having a cylindrical hollow body fixedly mounted inside the housing and concentrically around the axis, with a vortex circulation spacing between the housing and the filter element, the cylindrical hollow body having a plurality of conduits.
Fei does not teach that the plurality of conduits are at least partially tangentially oblique in a direction contrary to the vortex direction.  However, one of ordinary skill in the art would have recognized as obvious to modify Fei to have at least partially tangentially oblique conduits.  DeMarco teaches a vortex cyclone separator with tangentially oblique conduits (angular perforations 268, para. 72, figs. 7 and 8).  DeMarco teaches that having angular perforations, such as tangentially oblique, provide more thorough kinetic separation of particles and decreased turbulence (para. 74).  One of ordinary skill in the art would have been motivated to have tangentially oblique conduits in the vortex separation system of Fei in order to realize these known benefits taught by DeMarco.  Therefore, the claimed invention would have been obvious at the time it was filed.
 As to claim 4, Fei teaches that the fabric filter 16 comprises a housing 52 (fig. 6) having a cavity defined therein, the cavity being divided into a grey water portion connected to the vortex separation subsystem and a filtrate portion leading downstream along the filtrate path (fig. 2), wherein the fabric filter is provided in the form of a bag filter 53 (fig. 6) mounted to the housing and separating the grey water portion of the cavity from the filtrate portion of the cavity.
Fei does not teach that its bag filter 53 is a plurality of bag filters.  However, one of ordinary skill in the art would have recognized as obvious to have a plurality of bag filters.  Duplication of parts has been held to have no patentable significance absent new and unexpected results (see MPEP 2144.04(VI)(B)).  Here, one of ordinary skill in the art would have recognized that providing a plurality of bag filter elements would have the expected result of added filtering capacity and/or further filtering of the fluid.  Additionally, it is known in the art to have a plurality of bag filters for their expected purpose (see DeMarco, paras. 24, 56, 64).  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over CN101824855A by Fei et al. in view of U.S. Patent 5741426 granted to McCabe et al., FR2742350A1 by Givin, and U.S. Patent Application Publication 20050274094 by DeMarco as applied to claim 4 above, and further in view of U.S. Patent Application Publication 20150283484 by Vachon et al.
As to claim 5, Fei teaches a filtrate outlet 54 leading out of the filtrate portion of the cavity (fig. 6), but does not teach a declogging outlet with a declogging valve and an air input valve connected to the filtrate outlet.  However, one of ordinary skill in the art would have recognized as obvious to have a declogging outlet with a valve and an air input valve.  Vachon teaches a filtration system (fig. 1) comprising a filter 11 having a housing 12, the housing divided into a grey water portion (in 13) and a filtrate portion (in 17), a declogging outlet 16 connected to a grey water reservoir 80 (fig. 3), the declogging outlet comprising a declogging valve 29.  Vachon teaches that having a declogging outlet serves the purpose of evacuating particulate solid matter (para. 13) and that a declogging valve allows for a greater flow rate (para. 22).  Vachon further teaches that its filtrate outlet 22 (fig. 1) comprises an air input valve 30 (fig. 3) to allow air to be drawn into the filter cavity to declog the filter membrane which can be more effective than liquid to declog the filter membrane (para. 22).  One of ordinary skill in the art would have been motivated to have the declogging outlet, declogging valve, and air input valve in order to provide means to declog the filter element, as taught by Vachon.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 6, Vachon teaches that its declogging outlet 16 (fig. 1) is connected to a grey water reservoir 80 (fig. 3).
As to claim 7, one of ordinary skill in the art would have recognized as obvious to have a valve between the vortex separation system of Fei and its grey water portion. Vachon teaches a valve 31 between its vortex separation system and a grey water portion, the valve being closable when the declogging valve and air input valve are open (fig. 3).  Vachon teaches that the valve 31 closes to prevent flow reversal so that air can be drawn into the filter for declogging (para. 22).  One of ordinary skill in the art would have been motivated to have a valve between the vortex separation system and grey water portion of Fei so that reverse fluid flow through the vortex separator to the fabric filter is prevented, which would allow for declogging of the fabric filter using the declogging valve and air input valve on the fabric filter assembly discussed above in regards to claim 5.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 8 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over CN101824855A by Fei et al. in view of U.S. Patent 5741426 granted to McCabe et al. and FR2742350A1 by Givin as applied to claim 1 above, and further in view of U.S. Patent 4783255 granted to Bogusch.
As to claims 8 and 30, Fei does not teach a settling structure that is a plurality of tube settler in the filtrate reservoir.  However, one of ordinary skill in the art would have recognized as obvious to include tube settlers.  Bogusch teaches tube settlers are known devices to accomplish sedimentation (separation of settleable suspended material from a liquid) (col. 1, ll. 11-17).  Bogusch further teaches that its tube settler provides the benefit of less hindrance in downward movement of settles solids to prevent resuspension (col. 2, ll. 53-55) and is structured obliquely within a filtrate reservoir (fig. 1).  One of ordinary skill in the art would have been motivated to include tube settlers as settling structures in order to facilitate the separation of solid debris from liquid, as taught by Bogusch, and also for their known and intended purpose with expected results.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 8 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over CN101824855A by Fei et al. in view of U.S. Patent 5741426 granted to McCabe et al. and FR2742350A1 by Givin as applied to claim 1 above, and further in view of U.S. Patent 9327999 granted to Philbrook.
As to claims 8 and 31, Fei does not teach a settling structure that is a plurality of lamella settlers in the filtrate reservoir.  However, one of ordinary skill in the art would have recognized as obvious to include lamella settlers.  Philbrook teaches that lamella settlers (a.k.a. inclined plate settlers) are well-known devices for separating solid sedimentable constituents from a liquid in particular in applications to treat waste water and sewage (col. 1, ll. 24-27).  Philbrook further teaches that its lamella settlers are structured obliquely within a filtrate reservoir (fig. 1).  One of ordinary skill in the art would have been motivated to include lamella settlers as settling structures for their well-known purpose facilitating the separation of solid debris from liquid that would achieve expected results.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over CN101824855A by Fei et al. in view of U.S. Patent 5741426 granted to McCabe et al., FR2742350A1 by Givin, and U.S. Patent 4783255 granted to Bogusch as applied to claim 30 above, and further in view of WO03095754A1 by Fielder et al.
As to claims 32 and 33, Bogusch does not teach a post-filter downstream of its tube settlers.  However, one of ordinary skill in the art would have recognized as obvious to include a post-filter with a baffle conduit.  Fielder teaches that baffles causes debris to be rendered static to facilitate the separation of debris from liquid in a settling tank (p. 5, ll. 24-27).  One of ordinary skill in the art would have been motivated to include a conduit with baffles in order to facilitate the separation of solid debris from liquid, as taught by Fielder.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 34, Bogusch teaches that its settling structure includes a tapered bottom leading to a settling structure outlet (fig. 1).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over CN101824855A by Fei et al. in view of U.S. Patent 5741426 granted to McCabe et al. and FR2742350A1 by Givin as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20150328566 by Oosthuizen.
As to claim 35, McCabe does not teach that its baffle conduit extends obliquely upwards between the inlet and outlet.  However, one of ordinary skill in the art would have recognized as obvious to make that modification to the baffle conduit of McCabe.  Oosthuizen teaches a baffle conduit (along filtrate path 44, fig. 4) that extends obliquely upwards between an inlet and outlet.  One of ordinary skill in the art would have understood that this orientation of the baffle conduit would have had expected results commensurate with the function of the baffle conduit taught by McCabe (see fig. 1, noting that an incline of its baffle conduit from vertical would continue to perform the function of its baffles downwardly directing undesired solid materials, see col 4, ll. 24-34).  One of ordinary skill in the art would have recognized that the vertical orientation of the baffle conduit would have been an engineering design choice modification using routine skill of one of ordinary skill in the art to adapt the pre-filter of McCabe into the vehicle of Fei.  Since a baffle conduit being obliquely arranged was known in the art as evidenced by Oosthuizen and would have performed the desired results taught by McCabe in an expected way, this modification would have been obvious to one of ordinary skill in the art at the time the present application was filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711